FILED

NUV 1 5 2010
UNIT_ED sTATEs DISTRICT CoURT C,erk U s _ _
FoR THE DISTRICT oF CoLUMBIA courr§ m éhg'ii's'irlci §ig"jupr¢y
0 vmbla

Michael S. Gorbey, )
)

Plaintiff, )

)

v, ) civil Acrion No. 10-1751 (UNA)

)

)

The District of Columbia et al., )
)

Defendants. )

MEMoRANDUM oPiNioN

This matter is before the Court on review of plaintiff’ s pro se complaint and application
to proceed in forma pauperis The application will be granted and the complaint will be
dismissed pursuant to 28 U.S.C. § 191 5A (requiring dismissal of a prisoner’s complaint upon a
determination that the complaint, among other grounds, fails to state a claim upon which relief
can be granted).

Plaintiff is a District of Columbia prisoner confined at the Federal Correctional Institution
in Coleman, Florida. He sues, inter a`lia, the District of Columbia, the Attorney General for the
District of Colurnbia, the D.C. Office of Bar Counsel and the District of Columbia courts for
alleged negligence and violations of his constitutional rights. The claims stem from plaintiff s
alleged "illegal prosecution, conviction, sentence and[/]or confmement." Compl. at 2. Plaintiff
faults each defendant for the alleged ineffective assistance he received from different counsel
appointed to represent him during his criminal prosecution and on direct appeal of his judgment
of conviction. See id. at 2-7. He seeks, among other relief, $9 million in monetary damages and
the "removal" of defendants from office. Id. at l0. He also requests that the defendants be

"forever bared [sic] from any and all state or federal employement [sic]." Id.

In essence, plaintiff is challenging his Superior Court conviction resulting from his arrest
in January 2008. See id. at 2. Dismissal of this action is warranted for the following reasons.
First, "it is well-settled that a [person] seeking relief from his conviction or sentence may not
bring [] an action" for injunctive and declaratory relief because he has an available remedy in
habeas. Williams v. Hill, 74 F.3d l339, 1340 (D.C. Cir. 1996) (citing Preiser v. Rodriguez, 411
U.S. 475 (1973); Chatman-Bey v. Thornburgh, 864 F.Zd 804, 808-10 (D.C. Cir. 1988)). Second,
plaintiff cannot recover monetary damages under the circumstances presented without first
establishing that his conviction has been invalidated by "revers[al] on direct appeal,
expunge [ment] by executive order, declar[ation of invalidity] by a state tribunal authorized to
make such determination, or . . . a federal court’s issuance of a writ of habeas corpus." Heck v.
Humphrey, 512 U.S. 477, 486-87 (1994). Third, as to the named defendants, the complaint lacks
"any factual and legal basis for the asserted wrong" and, thus, is subject to dismissal also on the
ground of frivolousness. Brandon v. District of Columbia Bd. of Parole, 734 F.Zd 56, 59 (D.C.

Cir. 1984). A separate Order of dismissal accompanies this Memorandum Opinion.

£W/»MM/é/

Date: November § , 2010 United States'Distr'ict Judge